J-S60016-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                  :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
 JEREMY ALLEN COOL                             :
                                               :
                       Appellant               :    No. 1926 WDA 2016

                Appeal from the PCRA Order November 18, 2016
                  In the Court of Common Pleas of Erie County
              Criminal Division at No(s): CP-25-CR-0002709-2012


BEFORE:       OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY DUBOW, J.:                               FILED DECEMBER 22, 2017

       Appellant, Jeremy Allen Cool, seeks review of the Order denying his

Petition filed pursuant to the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-46.         We affirm the Order, but remand for further proceedings in

light of Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017) (OAJC).

       On July 17, 2013, a jury found Appellant guilty of eleven counts of

sexual offenses he committed against two then-minor victims over a five-

year period, from 1992 to 1997, including Involuntary Deviant Sexual

Intercourse (“IDSI”), Indecent Assault, and Rape. On October 23, 2013, the

court sentenced Appellant within the standard range of the sentencing

guidelines to an aggregate term of 22 to 44 years’ incarceration. The court




____________________________________
* Former Justice specially assigned to the Superior Court.
J-S60016-17



noted on the sentencing order that Appellant “was NOT found to be a SVP—

Must register for Lifetime.” Sentencing Order, dated 10/23/13.1

       This Court affirmed the Judgment of Sentence and our Supreme Court

denied allowance of appeal. See Commonwealth v. Cool, 1898 WDA 2013

(Pa. Super. Filed Nov. 14, 2014) (unpublished memorandum), appeal

denied, 582 WAL 2014 (Pa. filed June 3, 2015).

       On May 26, 2016, Appellant filed a pro se PCRA Petition asserting

ineffective assistance of trial and appellate counsel and challenging the

legality of his sentence pursuant to Alleyne v. United States, 133 S. Ct.
2151 (2013).2 On August 26, 2016, the court appointed William J.

____________________________________________


1 At the sentencing hearing, the prosecutor informed Appellant that due to
the nature of his violations, he must register for his lifetime following his
release from incarceration “pursuant to Megan’s Law,” and detailed the
requirements of that duty. N.T. Sentencing, 10/23/13, at 6-8. Appellant
acknowledged his receipt and understanding of those requirements with
written signature. The court filed a separate Order on October 23, 2013,
ordering that Appellant not be classified as a sexually violent predator.

2 Appellant raised the following issues in his PCRA Petition: (1) ineffective
assistance of trial counsel for (a) failing to object when the trial court
referred to “victims” instead of “alleged victims” when charging the jury; (b)
failing to object to the trial court’s lack of clarity in instructing the jury on
the elements of IDSI and Rape of a child; (c) failure to object to the
imposition of 4 mandatory minimum sentences on IDSI and Rape convictions
in light of Alleyne; (2) ineffective assistance of trial and appellate counsel
for failing to challenge the trial court’s ruling that it had jurisdiction due to
the running of the statute of limitations on the offenses of Indecent Assault,
Corruption of Minors, and Endangering the Welfare of a Child, with respect
to one victim, claiming that the statute of limitations expired when the
victim turned 20 years old, which had occurred eight years before the filing
of the charges.



                                           -2-
J-S60016-17



Hathaway, Esq., to represent Appellant and provided him 30 days to file an

amended/supplemental PCRA petition.3             By letter dated September 19,

2016, Appellant requested Mr. Hathaway to request an extension to file an

amended Petition because he had other issues he wished to raise in an

amended PCRA Petition.          On September 26, 2016, counsel filed a Petition

for Leave to Withdraw and a “no-merit” letter pursuant to Commonwealth

v. Turner, 944 A.2d 927 (Pa. 1988), and Commonwealth v. Friend, 896
A.2d 607 (Pa. Super. 2006), abrogated in part on other grounds,

Commonwealth v. Pitts, 981 A.2d 875, 879 (Pa. 2009).4

       On October 18, 2016, the court filed an Order granting counsel’s

withdrawal request. Appellant, now pro se, did not seek to file an amended
____________________________________________


3  On June 24, 2016, the court had appointed the Erie County Public
Defender’s Office to represent Appellant and directed that an amended PCRA
Petition be filed within 30 days, i.e., by July 25, 2016. Appointed counsel
received a letter from Appellant on July 15, 2016, expressing his concern
regarding a conflict of interest because the attorney who represented him at
his preliminary hearing and throughout the pre-trial phase of the case also
worked at the Erie County Public Defender’s Office. Counsel filed a Motion to
Withdraw on July 19, 2016, which the court granted on August 26, 2016, in
the same order directing the appointment of Mr. Hathaway.

4 In the Friend letter, counsel informed Appellant that “in the event that the
Court grants the application of counsel to withdraw, he has the right to
proceed pro se or with the assistance of privately retained counsel.” See
Letter, dated September 26, 2016, from William J. Hathaway, Esq., to
Appellant. In Commonwealth v. Pitts, 981 A.2d 875, 879 (Pa. 2009), the
Pennsylvania Supreme Court opined that “[t]o the extent Friend stands for
the proposition that an appellate court may sua sponte review the sufficiency
of a no-merit letter when the defendant has not raised such issue, we
disavow such holding.”




                                           -3-
J-S60016-17



PCRA Petition or otherwise file any document raising any additional issues,

despite being informed by counsel of his ability to do so in the Friend letter.

       Also on October 18, 2016, the PCRA court filed a one-page Opinion

and Notice of Intent to Dismiss pursuant to Pa.R.Crim.P. 907 rejecting

Appellant’s ineffectiveness claims and jurisdictional challenges, and noting

that Alleyne was inapplicable because the court had sentenced Appellant

without reference to any mandatory minimums and within the standard

range of the sentencing guidelines.          See Opinion, dated 10/18/16.

Appellant responded to the court’s Rule 907 Notice by filing a Notice of

Appeal, which the Erie County Clerk of Courts rejected because Appellant

failed to indicate from what he was appealing. On November 18, 2016, the

PCRA Court denied Appellant’s PCRA Petition.

       Appellant filed a timely pro se Notice of Appeal. The PCRA Court did

not order Appellant to file a Pa.R.A.P. 1925(b) Statement.       On January 9,

2017, the court filed a one-sentence “Memorandum Opinion” relying on its

October 18, 2016 Opinion.

       In his Brief, Appellant presents the following questions for our review:

I.     Was sentencing and appellate counsel ineffective in failing to
       adequately raise and litigate challenges to the mandatory
       minimum that were unconstitutional?

II.    Was trial counsel ineffective in failing to adequately raise and
       litigate challenges to the numerous deficient jury instructions
       that were charged to the jury?

III.   Was trial counsel ineffective in failing to adequately raise and
       litigate challenges to the statute of limitations?


                                      -4-
J-S60016-17



IV.    Was trial, sentencing[,] and appellate counsel ineffective in
       failing to raise and litigate challenges to the Erie Police
       Department’s lack of subject matter jurisdiction over several of
       the charges?

V.     Was trial, sentencing[,] and appellate counsel ineffective in
       failing to raise and litigate challenges to the numerous Brady
       violations throughout the proceedings against the Appellant?

VI.    Was PCRA Counsel ineffective in failing to thoroughly review the
       record and have meaningful contact with the Appellant?

VII.   Was Appellant denied due process of law due to the cumulative
       ineffective assistance of counsel by his trial, sentencing,
       appellate and PCRA Counsel?

VIII. Was Appellant deprived of a fair and just review of his “complete
      case file” in violation of Brady and his constitutional rights to the
      same?

Appellant’s Brief at 4.5

       On August 25, 2017, Appellant filed an Application for Post-Submission

Communication, raising a challenge to the legality of his sentence based on

Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017) (OAJC).6 On

September 18, 2017, this Court granted the Application and directed the
____________________________________________


5 In his PCRA Petition, Appellant did not assert any ineffectiveness claims
with respect to alleged Brady violations or the Erie Police Department’s
jurisdiction to arrest him. Appellant has, thus, waived issues IV, V, and VIII.
Pa.R.A.P. 302(a).

6 On July 19, 2017, the Pennsylvania Supreme Court filed its decision in
Muniz holding that the enhanced registration requirements of the Sexual
Offender Registration and Notification Act (“SORNA”) are punitive and,
therefore, applying SORNA retroactively is a violation of the ex post facto
clauses of the U.S. Constitution and Pennsylvania Constitutions. 164 A.3d at
1223.



                                           -5-
J-S60016-17


parties to file post-submission communications to address the applicability of

Muniz, supra, to the instant case.

      Appellant responded that because the crimes at issue here occurred in

1992 through 1997, the application of SORNA’s registration requirements,

enacted in 2012, violated the ex post facto clause of the state constitution.

He further avers that because the Muniz court found the sex offender

registration requirements to be punitive and their application, thus, violative

of the ex post facto clause, the application of any of the prior Megan’s Law

registration    requirements   would   be    improper.   The   Commonwealth

responded by requesting this Court to remand this issue to the PCRA court

for the appointment of counsel and consideration of the applicability of

Muniz to the facts of this case.

      Muniz raises a question regarding the legality of Appellant’s sentence.

This court may review issues regarding the legality of sentence sua sponte.

Commonwealth v. Edrington, 780 A.2d 721, 723 (Pa. Super. 2001). The

applicability of Muniz to Appellant’s case appears to be meritorious on its

face. Accordingly, we remand to the PCRA court for the appointment of new

counsel and consideration of the applicability of Muniz to Appellant’s

sentence.      However, we affirm the PCRA court’s Order with respect to the

other issues raised by Appellant in his PCRA Petition.




                                       -6-
J-S60016-17


STANDARD AND SCOPE OF REVIEW

     We review the denial of a PCRA Petition to determine whether the

record supports the PCRA court’s findings and whether its order is otherwise

free of legal error.   Commonwealth v. Fears, 86 A.3d 795, 803 (Pa.

2014). This Court grants great deference to the findings of the PCRA court if

the record supports them.   Commonwealth v. Boyd, 923 A.2d 513, 515

(Pa. Super. 2007). We give no such deference, however, to the court’s legal

conclusions.   Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super.

2012).

INEFFECTIVE ASSISTANCE OF COUNSEL

     Appellant’s issues each challenge the effective assistance of trial,

appellate, and PCRA counsel.     The law presumes counsel has rendered

effective assistance. Commonwealth v. Rivera, 10 A.3d 1276, 1279 (Pa.

Super. 2010).     The burden of demonstrating ineffectiveness rests on

Appellant. Id. To satisfy this burden, Appellant must plead and prove by a

preponderance of the evidence that: “(1) his underlying claim is of arguable

merit; (2) the particular course of conduct pursued by counsel did not have

some reasonable basis designed to effectuate his interests; and, (3) but for

counsel’s ineffectiveness, there is a reasonable probability that the outcome

of the challenged proceeding would have been different.” Commonwealth

v. Fulton, 830 A.2d 567, 572 (Pa. 2003). Failure to satisfy any prong of the




                                    -7-
J-S60016-17


test will result in rejection of the appellant’s ineffective assistance of counsel

claim. Commonwealth v. Jones, 811 A.2d 994, 1002 (Pa. 2002).

      With respect to layered ineffectiveness claims, the Pennsylvania

Supreme Court has provided the following guidance:

      [I]n order for a petitioner to properly raise and prevail on a
      layered ineffectiveness claim, sufficient to warrant relief if
      meritorious, he must plead, present, and prove the
      ineffectiveness of Counsel 2 (appellate counsel), which as we
      have seen, necessarily reaches back to the actions of Counsel 1
      (trial counsel). To preserve (plead and present) a claim that
      Counsel 2 was ineffective in our hypothetical situation, the
      petitioner must: (1) plead, in his PCRA petition, that Counsel 2
      was ineffective for failing to allege that Counsel 1 was ineffective
      for not [taking the suggested actions], see Commonwealth v.
      Marrero, 748 A.2d 202, 203, n. 1 (2000); and (2) present
      argument on, i.e., develop, each prong of the Pierce test as to
      Counsel 2's representation, in his briefs or other court
      memoranda.

Commonwealth v. McGill, 832 A.2d 1014, 1022 (Pa. 2003) (emphasis in

original).

      “Where, however, the petitioner fails to plead, present[,] and prove all

three prongs of the Pierce test regarding the underlying issue of trial

counsel's ineffectiveness, … [a] petitioner is unable to establish the requisite

arguable     merit    prong   of   his   layered   claim   of   appellate   counsel's

ineffectiveness.” Commonwealth v. Reyes, 870 A.2d 888, 897 (Pa. 2005)

(citation omitted).

      Additionally, it is well-settled that an appellant may not raise

challenges to PCRA counsel’s effectiveness for the first time on appeal. See




                                         -8-
J-S60016-17


Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014) (citing

cases).

       We     address     each     of   Appellant’s      challenges   underlying   his

ineffectiveness claims seriatum.

       Mandatory Minimum Sentences

       Appellant first claims that trial counsel and appellate counsel provided

ineffective assistance because neither of them raised an Alleyne7 claim to

challenge the trial court’s alleged imposition of mandatory minimum

sentences. This claim is without factual basis and is, thus, meritless.

       Although the Commonwealth had filed a “Notice of Intent to Seek

Mandatory Minimum Sentence,” our review of the sentencing transcript

indicates that at no time did the sentencing court refer to any mandatory

minimum sentences.          Rather, after noting its review of, inter alia, the

Pennsylvania      Sentencing      Code,        the   presentence   report,   and   the

Pennsylvania guidelines on sentencing, the court stated:

       Having considered all of the circumstances, … [t]he sentences
       will be from the high end of the standard range of the guidelines,
       weighing the defendant’s offenses, the course of conduct, the
       abuse of trust and responsibility, and the impact on the victims
       against what the defendant has accomplished, the reputation he
       currently enjoys, and the fact that he has no prior criminal
       history of any significance.
____________________________________________


7 The Alleyne Court held that, other than the fact of a prior conviction, any
fact that increases the penalty for a crime beyond the prescribed statutory
minimum must be submitted to a jury and proved beyond a reasonable
doubt. Id., 133 S.Ct. at 2160-61.



                                           -9-
J-S60016-17



N.T. Sentencing, 10/23/13, at 25.

       The court sentenced Appellant within the standard range of the

guidelines    and    without     reference     to   mandatory minimum   sentences.

Because there is no merit to his underlying claim, Appellant has failed to

prove the first prong of this ineffectiveness claim and it, thus, fails.

       Jury Instructions

       Appellant next asserts that trial counsel provided ineffective assistance

of counsel because he failed “to object to incorrect and/or deficient jury

instructions.” Appellant’s Brief at 12. He asserts that the “trial court gave

an inadequate and inaccurate instruction” by “omit[ting] parts or adding

words to the jury’s instruction that thus chang[ed] the meaning of the jury

instruction.” Id.      Appellant fails to indicate the source of the predicate

instruction from which the trial court omitted parts or to which the court

added.    Rather, he cherry-picks certain instructions that were given, and

sets forth incomplete sentences and phrases that the court should have

provided. See id. at 12-14.8 Appellant has not developed this claim so as

____________________________________________


8 For example, Appellant avers that the trial court “did not charge the jury
with the legal definition of what sexual intercourse was. The only thing that
the trial court stated to the jury was what allegedly the Appellant was
alleged of doing.” Appellant’s Brief at 13, citing N.T. – Trial, 7/17/13 at 85.
The court properly charged the jury with the meaning of sexual intercourse
as it related to the evidence that was presented in this case. See id. (court
instructing that “[a] person commits rape of a child when the person
engages in sexual intercourse with a child who is less than 13 years of age.
(Footnote Continued Next Page)


                                          - 10 -
J-S60016-17


to enable this Court to provide meaningful review. Accordingly, this

challenge is waived. See Commonwealth v. Clayton, 816 A.2d 217, 221

(Pa. 2002) (OAJC) (“[I]t is a well-settled principle of appellate jurisprudence

that undeveloped claims are waived and unreviewable on appeal.” (citation

omitted)); Commonwealth v. Williams, 732 A.2d 1167, 1175 (Pa. 1999)

(recognizing “unavailability of relief based upon undeveloped claims for

which insufficient arguments are presented on appeal”); Pa.R.A.P. 2119

(setting forth briefing requirements).

      Even if the claim were not waived, we would conclude it is without

merit. Our standard of review in assessing a trial court's jury instructions is

as follows:

      [W]hen evaluating the propriety of jury instructions, this Court
      will look to the instructions as a whole, and not simply isolated
      portions, to determine if the instructions were improper. We
      further note that, it is an unquestionable maxim of law in this
      Commonwealth that a trial court has broad discretion in phrasing
      its instructions, and may choose its own wording so long as the
      law is clearly, adequately, and accurately presented to the jury
      for its consideration. Only where there is an abuse of discretion
      or an inaccurate statement of the law is there reversible error.

Commonwealth v. Kerrigan, 920 A.2d 190, 198 (Pa.Super.2007) (internal

citations, quotation marks, and brackets omitted).

      We have reviewed the jury instructions that the trial court provided

and conclude that the court “clearly, adequately, and accurately presented”
(Footnote Continued) _______________________

Sexual intercourse as to this case occurs if a man’s penis penetrates the
anus of the child.”).



                                         - 11 -
J-S60016-17


the applicable law.       The trial court did not abuse its discretion. Because

Appellant’s underlying claim has no merit, Appellant’s ineffectiveness claims

fails.

         Failure to Litigate Statute of Limitations

         Appellant next asserts that the statute of limitations had run on three

of the offenses charged in connection with one of his two victims, and trial

counsel was ineffective for failing to raise this issue. He avers that pursuant

to 42 Pa.C.S. §5552, the Commonwealth had until July 3, 2004, when the

victim became 20 years old, to file the charges against him, and the filing on

August 6, 2012, was, thus, 8 years late.          See Appellant’s Brief at 15. He

also avers that the application of new legislation extending the limitations

period violated ex post facto laws, and “trial counsels [sic] failure to raise an

objection to and litigate challenge to the Statute of Limitations issue shows

arguable merit and satisfied the first prong of the Peirce [sic] test.”

Appellant’s Brief at 16. This claim has no merit.

         Contrary to Appellant’s contention, counsel raised the same issues

Appellant asserts here pertaining to the Statute of Limitations in an Omnibus

Pretrial Motion filed January 11, 2013.              The Commonwealth filed a

responding Brief and, at the trial court’s behest, Appellant’s counsel filed a

supporting Brief responding to the Commonwealth’s arguments.                      On

February 22, 2013, the trial court entered an Order denying the Motion.

After    noting   its   review   of   Appellant   Omnibus   Pre-trial   Motion,   the


                                         - 12 -
J-S60016-17


Commonwealth’s Response to the Motion, and Appellant’s Brief in Support of

the Motion, the court relied on Commonwealth v. Johnson, 553 A.2d 897

(Pa. 1989) and Commonwealth v. Harvey, 542 A.2d 1027 (Pa. Super.

1988) to support its denial. See Order, dated 2/22/13.

      Because trial counsel fully litigated Appellant’s challenges to the

Statutes of Limitations, there is absolutely no merit to Appellant’s assertion

that counsel failed to do so. Accordingly, this claim fails.

      PCRA Counsel’s Ineffectiveness

      In his next issue, Appellant alleges that PCRA counsel provided

ineffective assistance because Appellant did not have “meaningful contact”

with him and “could not have performed the mandatory review of Appellants

[sic] ‘complete case file’” because in response to an order that PCRA Counsel

forward the “complete case file,” counsel forwarded only 35 single-sided

pages of documents. Appellant’s Brief at 21-22. Appellant also asserts that

he was prejudiced by PCRA counsel’s actions because he “was not … able to

raise all of the issues of Ineffective Assistance of Counsel” he wished to

raise. Id. at 22.

      As noted above, claims of PCRA counsel’s ineffectiveness cannot be

raised for the first time on appeal. Henkel, supra, at 20.          Rather, a

petitioner must raise such claims in a serial PCRA petition or in response to

the PCRA court’s Rule 907 Notice to Dismiss. Id. at 29. Petitioner did not




                                     - 13 -
J-S60016-17


file a response to the court’s Rule 907 Notice to Dismiss. Accordingly, this

claim is unreviewable.

      Cumulative errors of trial, appellate, and PCRA counsel

      In his final issue, Appellant avers that he was denied his constitutional

right to effective assistance of counsel “throughout all of the proceedings,”

and notes that “if multiple instances of deficient performances are found, the

assessment of prejudice properly may be premised upon cumulation.”

Appellants Brief at 22-23.     Having found no merit to each of the issues

underlying Appellant’s ineffectiveness claims, we cannot find cumulative

error where Appellant has failed to prove singular error.         Accordingly,

Appellant’s final claim is without merit.



Order affirmed.     Case remanded for further proceedings.         Jurisdiction

relinquished.

      Judge Olson concurs in result.

      President Judge Emeritus Stevens concurs in result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2017



                                     - 14 -